Pearson, J.
The only question presented in this case is, can the next of kin maintain an action on the administration bond, after the death of the administrator, because he failed to take into his possession, and distribute, certain negroes to which his intestate was entitled ?
*112His Honor was of opinion that the action could not be maintained, and we fully concur with him.
Taylor v. Brooks, 4 Dev. and Bat. 143; State v. Johnson, 8 Ired. 381 and 397, are in point and settle the question.
The name “ administrator de bonis non” explains itself. That officer is to take charge of all the estate, which has not been administered ; and is to finish whatever has been left undone by the first administrator. Assets are administered by taking them into possession and paying them over to creditors, or to the next of kin, in the course of distribution. Both acts must concur, before the goods can be said to have been administered. In regard to the negroes, which are the subject of controversy in this suit, neither act has been done, and they are, to all intents and purposes, unadministered.
Per Curiam. Judgment affirmed.